UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2286


ANNETTE REDDICK; TASHA REDDICK; ARLENE CARTER; TIESE
MITCHELL; CRYSTAL LEWIS; J.M., Infant, by his next friend
Tiese Mitchell; J.M., Infant, by her next friend Tiese
Mitchell; J.J., Infant, by his next friend Crystal Lewis;
R.C., Infant, by her next friend Arlene Carter; Z.C.,
Infant, by her next friend Arlene Carter,

                Plaintiffs – Appellants,

          v.

WILLIAM A. WHITE,

                Respondent – Appellee,

          and

JOHN CROCKETT HENRY, a/k/a John Crockett Henry, Jr., a/k/a
James Crockett Henry, a/k/a J.C. Henry; HENRY LLC OF
VIRGINIA BEACH,

                Defendants,

UNITED STATES OF AMERICA,

                Plaintiff.

------------------------------

NEAL LAWRENCE WALTERS,

                Amicus Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00342-RBS-FBS)
Submitted:   October 17, 2011         Decided:   December 1, 2011


Before SHEDD and DUNCAN, Circuit Judges, and William L. OSTEEN,
Jr., United States District Judge for the Middle District of
North Carolina, sitting by designation.


Vacated and remanded by unpublished per curiam opinion.


Anthony F. Troy, William H. Hurd, Stephen C. Piepgrass, Robert
M. Luck, III, TROUTMAN SANDERS, LLP, Richmond, Virginia, for
Appellants. Neal L. Walters, Joshua M. Friedman, Third Year Law
Student, F. Daphne Li, Third Year Law Student, UNIVERSITY OF
VIRGINIA   SCHOOL   OF    LAW,   Appellate   Litigation    Clinic,
Charlottesville, Virginia, for Amicus Supporting Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     After William A. White made internet postings about lead-

counsel for the plaintiffs (the Tenants) in a Fair Housing Act

case,   the       Tenants    moved     for     sanctions       against       White.        The

district court referred the motion to a magistrate judge, who

held an evidentiary hearing and entered an order denying the

Tenants’     motion.         Applying    clear       error     review,       the    district

court   affirmed.           Because    the     district      court     was    required      to

perform a de novo review under 28 U.S.C. § 636, we vacate and

remand for further proceedings.



                                             I.

     The Tenants, as plaintiff-intervenors, were part of a Fair

Housing      Act    proceeding       brought       against     an    apartment       complex

owner in Virginia Beach.               In May 2007, White — who was not a

party   to    the     action     —    mailed       letters   to     the    Tenants       using

racially abusive language.                 The Tenants responded by issuing

subpoenas      to    White,      seeking       to    determine        if     he    had     some

connection to the apartment complex owner.                           In February 2008,

White   moved       to   quash   the    subpoenas.           However,      prior      to   the

hearing      on     that     motion,     White        posted        publicly       available

information about the Tenants’ counsel on an internet message

board coupled with a warning that “no one” was to contact or

disturb the attorney or his wife during the litigation.                                  (J.A.

                                               3
333).    The posting also stated that “[a]fter we are done with

our legal dispute, they are open game, but while we are involved

in this legal dispute, there is to be nothing done.”         Id.

     The Tenants responded to White’s posting by filing a motion

for sanctions against him, citing the district court’s inherent

power to sanction bad-faith behavior.         See Chambers v. NASCO,

Inc., 501 U.S. 32, 55 (1991).      The district court referred the

matter to a magistrate judge for an evidentiary hearing. *         During

the pendency of this motion, the Tenants settled the underlying

Fair Housing Act litigation.      Eventually, the magistrate judge

issued a lengthy order denying the motion for sanctions.              The

Tenants filed objections to the magistrate judge’s ruling and

specifically requested a de novo review by the district court.

Reviewing the Tenants’ objections “under the clearly erroneous

standard   here   applicable,”   the    district   court   affirmed   the

magistrate judge’s order.   (J.A. 724).



                                  II.

     On appeal, the Tenants argue that the district court erred

in applying a clearly erroneous standard instead of a de novo

standard in reviewing the magistrate judge’s ruling.        We agree.



     *
       The docket sheet notes the magistrate judge was to enter a
“report and recommendation.” (J.A. 14-15).


                                   4
       A magistrate judge’s power is derived from 28 U.S.C. § 636,

which    provides    two    general    types         of    referrals     by    a    district

court.     Section 636(b)(1)(A) provides that a district court may

“designate a magistrate judge to hear and determine any pretrial

matter pending before the court,” except for a non-exhaustive

list     of     motions     detailed        in       the    statute.           28        U.S.C.

§ 636(b)(1)(A).       Under this section, a district court reviews a

magistrate       judge’s     order     to     determine        if   it        is    “clearly

erroneous or contrary to law.”                   Id.; see also Fed. R. Civ. P.

72(a).        In contrast, § 636(b)(1)(B) provides that, with regard

to the motions excepted from subsection (A), a district court

may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge . . . proposed

findings        of   fact      and      recommendations.”                     28         U.S.C.

§ 636(b)(1)(B).           Further,    this       section     authorizes        a    district

court to issue appropriate “additional duties” to a magistrate

judge so long as they are consistent with the Constitution.                                  28

U.S.C.     § 636(b)(3).         Because          a    magistrate       judge        is     only

empowered under this section to make recommendations, a district

court’s review is de novo.                  See Fed. R. Civ. P. 72(b).                      The

Supreme Court has summarized these grants of authority to mean

that “nondispositive” pretrial matters are governed by § 636(a)

and “dispositive” matters are covered by § 636(b).                                  Gomez v.

United States, 490 U.S. 858, 873-74 (1989).                            Rule 72, which

                                             5
implements    § 636,        likewise    requires             a    de    novo        review    for

“pretrial    matter[s]”        that    are       “dispositive             of    a    claim        or

defense.”    Fed. R. Civ. P. 72(b)(1).

      On appeal, the Tenants contend that the magistrate judge’s

ruling on sanctions in this case is “dispositive” within the

meaning of § 636 and Rule 72, and the district court was thus

statutorily required to perform de novo review.                                We agree that

the   sanctions     ruling     in     this       case    —       issued    pursuant          to    a

district    court’s    inherent       authority         and       after    the       underlying

litigation had ended — was “dispositive” and required de novo

review.

      Sanctions     are     authorized       by    rule          in    several       instances,

including Federal Rules of Civil Procedure 11, 16, and 37.                                        In

Chambers, the Court recognized that federal courts also have an

“inherent” power under Article III to award attorney’s fees when

a party has acted in bad faith, vexatiously, wantonly, or for

oppressive reasons.          Chambers, 501 U.S. at 44-46.                      This inherent

power is “governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.”

Id. at 43 (internal quotation marks omitted).

      A    motion     for     sanctions          under           the    district        court’s

“inherent” power is not a pretrial matter under §636(B)(1)(a).

Magistrate judges have no inherent Article III powers — they

                                             6
have only those powers vested in them by Congress.                              See N.L.R.B.

v. A-Plus Roofing, Inc., 39 F.3d 1410, 1415 (9th Cir. 1994)

(noting magistrate judges are “creatures of statute, and so is

their jurisdiction.            [Courts] cannot augment it”).                    Congress has

not    created    statutory          authorization         for   magistrate       judges    to

exercise       inherent       Article    III       powers.         Cf.     In    re   Rainbow

Magazine,      Inc.,     77    F.3d    278,       283-84    (9th    Cir.    1996)     (noting

bankruptcy       judges       have     inherent       power      to   sanction        because

Congress created specific statutory authorization).                               Assuming a

district court can delegate its inherent powers under § 636(b)’s

“additional duties” clause, de novo review of the exercise of

those powers is required.                    See United States v. Osborne, 345

F.3d    281,     289-90       (4th    Cir.    2003)       (holding       that    “additional

duties”     clause        permitted          district       court     to        authorize    a

magistrate       judge    to    conduct       a    plea    colloquy,       but    that   such

authorization is consistent with Article III only if de novo

review by an Article III court is available upon request).

       In addition, the sanctions order in this case addressed a

non-party and was issued after the conclusion of the underlying

litigation.       The magistrate judge’s ruling was thus “dispositive

of a claim,” that is, a claim for sanctions against White.                                  In

fact, as the Tenants note, the sanctions motion was the only

“claim” against White in the case.



                                               7
      In sum, the motion for sanctions in this case — requested

under the district court’s “inherent” power and issued after the

conclusion      of   the    underlying          case    —     was    not    a    nondispostive

pretrial    matter      under       §636(B)(1)(a),            and    the    magistrate         was

permitted only to enter a Report and Recommendation subject to

the   district       court’s       de    novo    review.            The    district      court’s

failure    to   apply       the    proper       de     novo    standard         of    review    is

reversible error.            ALCOA v. EPA, 663 F.2d 499, 502 (4th Cir.

1981).

                                            III.

      Accordingly,         for     the    foregoing           reasons,      we       vacate    the

district   court’s         order    and    remand       the     case      for    the    district

court to perform a de novo review of the magistrate judge’s

order denying sanctions.                We express no opinion on the merits of

the Tenants’ motion for sanctions.

                                                                     VACATED AND REMANDED




                                                8